DETAILED ACTION
This office action is in response to the amendment filed on June 27, 2022. Claims 1-14 and 16-20 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed June 27, 2022, with respect to amended claim 1 have been fully considered and are persuasive.  The previous rejection has been overcome and is hereby withdrawn. 
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Kroon on September 6, 2022.

The application has been amended as follows: 

In the claims:

20. (Currently Amended) The cleaning apparatus of claim 2, wherein said central longitudinal axis of said supporting bar is configured to extend substantially perpendicular to a longitudinal axis of said body.

Claim 20 has been amended to depend from claim 2 thereby preventing any lack of antecedence issues and thus placing the application in better condition for allowance.  
Allowable Subject Matter
Claims 1-14 and 16-20 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a cleaning apparatus. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; an adjustment member configured to selectively lock said supporting bar in each of said plurality of positions and prevent rotation of said support bar when locked in each of said plurality of positions, together in combination with the rest of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest prior art consists of Peng (CN103462562, translation included herewith). 
Peng discloses a cleaning apparatus (Figures 10-16) comprising: a cleaning head (100) configured to be coupled to a handle (150), said cleaning head comprising: a base (110/111) having a first and second opposite lateral end, a top surface (110, Figure 16a)  and a bottom surface (111, Figure 16a), a supporting bar (167) having a central longitudinal axis extending between said first and said second lateral ends (Figure 12), said supporting bar configured to rotate about said central longitudinal axis relative to said base (Figures 16a and 16b); a first brush section (113a) disposed generally along said central longitudinal axis between said first and said second lateral ends of said supporting bar, said first brush section comprising a first type of bristles extending outward from said supporting bar; a second brush section (113b) disposed generally along said central longitudinal axis between said first and said second lateral ends of said supporting bar and radially offset relative to said first brush section, said second brush section comprising a second type of bristles extending outward from said supporting bar which are different than said first type of bristles (see portion of translation for disclosing, “the comb teeth 113a and 113b are optimal solution fully same, also can respectively adopt different forms”) and an adjustment member (formed from 155a/156a/153a) configured to selectively allow said supporting bar to rotate about said central longitudinal axis between a plurality of positions (155a and 156a), said plurality of positions including a first (155a) and a second (156a) position; wherein said first position (see Figure 16a) corresponds to said first brush section extending away from said top surface (110) and beyond said bottom surface (111) of said base (Figure 16a); and wherein said second position (Figure 16b) corresponds to said second brush section extending away from said top surface (Figure 16b).
Penn lacks; an adjustment member that selectively locks said supporting bar in each of said plurality of positions and prevents rotation of said support bar when locked in each of said plurality of positions and that said second position corresponds to said second brush section extending beyond said bottom surface of said base.
The examiner notes that it would not have been obvious to one having ordinary skill in the art to modify Penn to include an adjustment member that selectively locks said supporting bar in each of said plurality of positions and prevents rotation of said support bar when locked in each of said plurality of positions because such a modification would destroy the intended purpose of providing rotatable first and second brushes (see Figures 16a and 16b) that rotate into different positions in order to remove any material (i.e. hair) from said brushes. Also, the examiner notes that it would not have been obvious to one having ordinary skill in the art to modify Penn such that said second position corresponds to said second brush section extending beyond said bottom surface of said base because such a modification would destroy the intended purpose of providing first and second brushes that can be rotated into different (i.e. opposing) positions for carding the surface being cleaned. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723